Title: Littleton W. Tazewell to Thomas Jefferson, 29 April 1810
From: Tazewell, Littleton W.
To: Jefferson, Thomas


          
            Sir;
            Williamsburg 
                     April 29. 1810
          
          
		  
		  I came to this place with a view of finally settling the account of Robert Cary & Co with Mr Benjn Waller, the late agent of that firm, who from his ill health is no longer able to continue his agency—In the adjustment of this account, some difficulty has arisen, relative to the several payments made by you, on
			 the different bonds given by you to Mr Welch, as the surviving partner of that firm—This difficulty has thus arisen—Mr Waller and myself being joint agents formerly, the several payments made by the different debters, were sometimes recieved by the one, and sometimes by the other of us; the—The sums recieved by the one, were frequently immediately paid over to the other, for the purpose of purchasing bills or stock to be remitted—In this way it has happened, that each of us in several instances, has given a credit to Mr Welch for the same sum of money; and sometimes the bills or stocks purchased, being transferred from one to the other for the convenience of remitting, Mr Welch is sometimes charged by both with the same remittance. To correct these errors, I shall be very much obliged to you if you will be so good as to send to me
			 by mail to Norfolk, as soon as your leisure will permit, a memorandum of the several sums paid by you, and at what periods—By this Memorandum, its sums, and dates, we shall easily be enabled to ascertain, by
			 whom, the payment was recieved, and by whom remitted—
          Besides the aid which this Memo. will afford to us, in the Settlement of Mr Waller’s account, it will enable me to ascertain with certainty the precise sum due by you at present—Having done this, I will forthwith transmit to you a 
                  the statement, which I presume you would like to have, as also the bond or bonds which may be discharged by the payments made— 
		  
          
            I am very respectfully Sir Your mo: obdt servt
            
                  Littn: W Tazewell
          
        